Title: Thomas Jefferson to John L. Thomas, 1 October 1812
From: Jefferson, Thomas
To: Thomas, John L.


          Sir Monticello Oct. 1. 12. 
           Your favor of yesterday is recieved. the deed in question is one from Charles Henderson to Craven Peyton, executed in 1804. to which you were one of 3. witnesses. the other two proved it in due time, but it lies still unrecorded for want of your attestation. as I now hold the land under that deed, I have wrote to ask the favor of you to attend our court in order to compleat the proofs and further to request that if any thing should prevent my being at court, you would have the goodness to apply to the clerk at the court table. the deed is in the county office. your favor in this will oblige Sir
          Your humble servtTh: Jefferson
        